Title: Richard Forrest to James Madison, 5 September 1828
From: Forrest, Richard
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Washington
                                
                                Sep. 5. 1828
                            
                        
                        
                        The inclosed letter, came by this day’s Mail under cover to the Secretary of State, which I take pleasure in
                            forwarding.
                        The late fine rain, has greatly revived vegetation, and refreshed the air; but came too late to improve the
                            Corn, and the crop of Tobo is so short, that it scarcely deserves notice. There will not be, in Maryland, more than 1/5 of
                            the usual crop—almost a total failure of Plants in the first instance, and a want of rain at the usual period for
                            planting. The Corn crop, however, though not abundant, will nevertheless be sufficient to supply the wants of the State,
                            except the consumption occasioned by the hands employed on the Great Canal, which has already commenced, which will amount
                            to many thousands, most of whom, will be fed on Indian bread. The contracts are given out in half mile sections, two of
                            which, run through my Farm at the Great Falls.
                        I saw Mrs. Cutts yesterday, who has declined making her annual visit to Orange. She and the family are well.
                            Mrs. Forrest Sally & Mary, join in remembrance to Mrs. Madison and yourself—If we can serve either of you, we beg
                            you will command us.
                        If you see your nephews, who recently visited this place, please have the goodness to offer my best regards
                            to them. I feel fully convinced, that if John and his adversary had gone to the field, that one or both would have fallen
                            a sacrafice to the prevailing, but abominable custom of duelling. Docr. Laurie and myself exerted our best efforts to
                            prevent it—indeed the Docr., pursued them to Bladensburg and obtained a warrant there, for thier apprehension, which was
                            served on Mr Miner at Rosses’ Tavern. We sincerely hope it will not be revived. I remain, dear Sir, with sincere respect
                            & esteem, your obt. ser
                        
                        
                            
                                Richd. Forrest
                            
                        
                    